Title: Thomas W. Griffith to James Madison, 25 January 1833
From: Griffith, Thomas Waters
To: Madison, James


                        
                            
                                Sir, 
                            
                            
                                
                                    Baltimore
                                
                                25 January 1833
                            
                        
                        The compilation, of which I have the honour to tender you a Copy herewith, was undertaken from an impression
                            that the agitation of the subject of amending the Constitution of the United States, even by an obscure individual and
                            very imperfect manner, would afford some aleviation to the irritated feelings of part of the Community.
                        Having on the eve of different public Meetings on the Protective, or Tariff system, trespassed so far to ask
                            your present opinion on that system, but without success; I dare not renew such a request on the present occasion; but,
                            while I fully admit the competency of your appology, and thank you for the complasance manifested in the making of it, you
                            will permit me to say, that, nothing could be more acceptable. With the greatest respect, I have the honor to be, Sir,
                            Your huml. & obed. Servt:
                        
                            
                                Thomas W. Griffith
                            
                        
                    I never recieved any communication from General Lafayette, and regret that I did not find it possible to
                            expostulate with him, without the risk of offending him. However, I am glad to see that the General escaped safely from
                            Paris, at the only time in which he has exposed his life since I ventured to address him, and trust he will never expose
                            it again.